DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention II in the reply filed on 5/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph (7,828,316).
Joseph discloses a retractable trailer cover system (12) for a trailer (10) comprising a canopy (12) for selectively covering at least a portion of the trailer frame (13), as shown in Figures 1-4.  The canopy (12) includes a plurality of U-shaped, spaced ribs (30) extending laterally over the trailer frame (13) from one side rail (18) to another (18), as shown in Figure 1.  Each side rails (18) is located between elements (22,25), as shown in Figure 3.  A flexible cover (33) is secured to and covers the ribs (30), as shown in Figure 2.  The canopy frame includes a plurality of mounting brackets (19) spaced along each of the side rails (18), two elongated tracks (28A,28B) affixed to the plurality of mounting brackets (18), and a plurality of translation members (29) affixed to one of the plurality of ribs (30) such that the plurality of ribs (30) are movably retained within the tracks (28A,28B), as shown in Figures 1-4.  One track (28A,28B) extends parallel and adjacent to each of the side rails (18) of the trailer frame, as shown in Figures 1-4.  The plurality of mounting brackets (19) are configured to be affixed to the trailer frame (13) to mount the retractable cover system (12) to the trailer frame (13), as shown in Figures 1-4.  The canopy is retracted in an accordion style manner to selectively uncover the boat trailer, as shown in Figure 1.  In reference to claim 10, each bracket (19) includes a shaft (19) and a mounting plate (18), as shown in Figure 4.  The tracks (28A,28B) are affixed to the mounting plate (18), as shown in Figure 4.  In reference to claim 12, each bracket includes a shaft (19) extending between a track mounting plate (18) and a frame mounting plate (18), as shown in Figures 1-4.  The tracks (28A,28B) are affixed to the track mounting plates of the plurality of mounting brackets (19), as shown in Figures 1-4.  In reference to claim 14, cross members (21) extend from side rail (18) to side rail (18), as shown in Figure 1.  A mounting bracket (19) is included on each end of the cross members (21), as shown in Figure 1.  In reference to claim 15, each bracket (19) includes a mounting bracket (18) to which the tracks (28A,28B) is affixed, as shown in Figures 1 and 4.  In reference to claim 16, the cross members (21) are mounted to the trailer frame to mount the trailer cover system to the boat trailer, as shown in Figure 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph (7,828,316) in view of Knight et al. (10,899,205).
Joseph does not disclose the cross braces connecting adjacent ribs.
Knight et al. teaches connecting adjacent ribs (30) with cross braces (44), as shown in Figures 1 and 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect adjacent ribs of Joseph with cross braces, as taught by Knight et al., to support sections of the flexible cover between the ribs and reduce wear on the flexible cover while moving the canopy between the extended and retracted positions.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        July 29, 2022